             Case 8:21-cv-01811-PX Document 7 Filed 08/11/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                      )
 TRUSTEES OF THE NATIONAL                             )
 ELECTRICAL ANNUITY PLAN,                             )
                                                      ) Civil Action No. 8:21-cv-1811 (PX)
        Plaintiffs,                                   )
                                                      )
        v.                                            )
                                                      )
 VOGT ELECTRIC COMPANY, INC.,                         )
                                                      )
        Defendant.                                    )
                                                      )


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiffs Trustees of the National Electrical Annuity Plan, by and through the undersigned

counsel, hereby notice dismissal of this action. Defendant Vogt Electric Company, Inc. has not

answered the Complaint, filed a motion for summary judgment, or otherwise defended. Plaintiffs

therefore notice dismissal of this action pursuant to Rule 41(a)(1)(A)(i).

       For the foregoing reasons, Plaintiffs respectfully request this Court to enter its Notice of

Dismissal and to dismiss this action without prejudice to renewal.



                                                  Respectfully submitted,


 Dated: August 11, 2021                           /s/ Jennifer Bush Hawkins
                                                  Jennifer Bush Hawkins (13064)
                                                  POTTS-DUPRE, HAWKINS & KRAMER, CHTD.
                                                  900 7th Street NW, Suite 1020
                                                  Washington, DC 20001
                                                  Phone: 202-223-0888
                                                  jhawkins@phk-law.com

                                                  Attorney for Plaintiffs Trustees of the National
                                                  Electrical Annuity Plan
